Title: To Benjamin Franklin from James Mullin: Promissory Note, 18 February 1780
From: Mullin, James
To: Franklin, Benjamin


In mid-February, probably in anticipation of the expected prisoner exchange, Franklin printed on his Passy press a quantity of triplicate forms to replace the handwritten promissory notes that he had issued to escaped prisoners. These forms lasted him until June, 1781, when he reprinted them using different type. In March, 1782, he issued a third series, this time set entirely in italic, which kept him supplied until the end of his French mission. The last surviving note is dated May 23, 1785.
The three sections of the first printed form, while identical in wording and general appearance, were curiously inconsistent in a few typographical details. Franklin italicized “America” in the second section, but not in the first or third. He used an ampersand between “Tenor & Date” in the first section, but in no other. And in the dateline, he used a period after “Passy” in the second section, but a comma in the first and third. Although in the second printing he standardized the inconsistent punctuation, he retained the peculiar italicization of “America.” This suggests, at the very least, that the deviation was deliberate.
We publish below a section of one of the two earliest surviving notes. In this case, James Mullin retained the first section, leaving Franklin with the second and third.
  
	PASSY. [written in blank: 18. Feby.] 17 [written in blank: 80] 
I PROMISE to pay to the honourable the President, for the time being, of the Congress of the United States of America, [written in blank: two] Louis d’ors, which I have received here from Benjamin Franklin, Esquire, Minister Plenipotentiary of the said States, and for which I have signed three Notes, all of this Tenor and Date, one of which being paid, the others are to be void.
  SECOND.
James Mullinfrom Philadelphia

